Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14, 15, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record does not disclose a dual-layered ring structure in a package with first and second chips arranged as in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 20180337142 A1).
Regarding claim 30, Cheng discloses a semiconductor device package (chip package 300a, fig 1J), comprising: a bottom semiconductor device (chip 260); a top semiconductor device (chip 150) disposed on the bottom semiconductor device, and having an active surface (top surface exposed by cavity 155); a first redistribution layer (first bonding structures 140 and first redistribution 120) disposed on the active surface of the top semiconductor device and electrically connected to the bottom semiconductor device (connected through pillars 130 and second redistribution 220) , wherein the first redistribution layer has an opening (cavity 155) exposing the active surface of the top semiconductor device; and an electrical contact (conductive pad 280) disposed at an elevation between those of the bottom semiconductor device and the top semiconductor device, and electrically connecting the bottom semiconductor device and the top semiconductor device (fig 1J).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 7-9, 21, 23, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180076244 A1) in view of Guo-Wei (Effect of Cu stud microstructure and electroplating process on intermetallic compounds growth and reliability of flip-chip solder bump, IEEE Transactions, 24:4, 2001), and further in view of Yu (US 20170345761 A1).
Regarding claim 1, Wu discloses a semiconductor device package (sensor package 62, fig 3), comprising: a first semiconductor device (chip 6) having a first active surface (first side 87 including an image sensor array para 0048).
Wu does not explicitly disclose a second semiconductor device having a second active surface and a backside surface opposite to the second active surface (although Wu does state that a second semiconductor device may be embedded alongside and electrically coupled with the image sensor chip, and mechanically coupled within one or more layers of the package, para 0015.)
However, coupling additional processor or memory chips between redistribution layers is common in the semiconductor arts.  For example, Yu discloses a second semiconductor device (die 110, 
	Further regarding claim 1, the combination of Wu and Yu discloses a first redistribution layer (bumps 10 and traces 22 in laminate film 26, Wu fig 3, analogous to redistribution layer 170 of Yu) disposed on the first active surface of the first semiconductor device and on the backside surface of the second semiconductor device, wherein the first redistribution layer has a side wall (surface defined by the bump 10) defining an opening that exposes the first active surface (portion of surface 8 which is exposed, Wu) of the first semiconductor device, and the backside surface of the second semiconductor device is attached (stably adhered to, para 0020 Yu) to the first redistribution layer.
The combination of Wu and Yu does not explicitly disclose that the side wall (surface of bump 10, Wu) of the first redistribution layer has an average surface roughness (Ra) in a range up to 2 micrometers (um).  
However, the bumps 10 of Wu may be copper stud bumps or solder bumps (Wu para 0051) and copper is often formed with a low surface roughness.  For example, Guo-Wei discloses that copper stud 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  
Regarding claim 7, the combination of Wu, Yu, and Guo-Wei of claim 1 further discloses a    second redistribution layer (electrically conductive layer 34, Wu) opposite to the first redistribution layer, wherein the first semiconductor device and the second semiconductor device are disposed between the first redistribution layer and the second redistribution layer (fig 3 Wu; fig 5C Yu), and the second active surface of the second semiconductor device (bottom of die 110, fig 5C Yu) faces the second redistribution layer.  
Regarding claim 8, the combination of Wu, Yu, and Guo-Wei of claim 7 further discloses that the second active surface of the second semiconductor device (lower surface of chip 110, Yu fig 5C) is electrically connected to the second redistribution layer (electrically conductive layer 34, Wu, analogous to layer 270, Yu) through a plurality of first conductive pillars (contacting posts 153, Yu fig 5C), and an 
	Regarding claim 9, the combination of Wu, Yu, and Guo-Wei of claim 7 further discloses a second conductive pillar (conductive via 28, Wu; conductive via 152, Yu) at a side of the second semiconductor device and electrically connect the first redistribution layer to the second redistribution layer (second conductive pillars of both Wu and Yu connect the first and second redistribution layers, Yu fig 5C and Wu fig 3).  

Regarding claim 21, the combination of Wu, Yu, and Guo-Wei of claim 1 further discloses that the first active surface (portion of surface 8 which is exposed, Wu) of the first semiconductor device has a first area, and wherein the opening exposes the first area of the first semiconductor device, wherein the opening has a width substantially the same as that of the first area of the first semiconductor device (Wu fig 3).  
Regarding claim 23, the combination of Wu, Yu, and Guo-Wei of claim 1 further discloses that
the backside surface of the second semiconductor device (backside of chip 110 is flush against the first redistribution layer, fig 5C Yu) has an elevation different from that of a backside surface of the first semiconductor device (backside surface of chip 6 is flush against the second redistribution layer 32 and 34, Wu fig 3).  
	Regarding claim 25, the combination of Wu, Yu, and Guo-Wei of claim 1 further discloses that the backside surface of the second semiconductor device (backside of chip 110 is flush against the first redistribution layer, fig 5C Yu) is non-coplanar with the first active surface of the first semiconductor device (active surface of chip 6 is not flush against the first redistribution layer because of the size of the bumps 10 and the open cavity 54, fig 3 Wu).  

Regarding claim 29, the combination of Wu, Yu, and Guo-Wei of claim 8 further discloses that each of the plurality of first conductive pillars (contacting posts 153, Yu) has a surface substantially coplanar with a surface of the encapsulant (top surface of 153 is coplanar with pads 111 of chip and portion of encapsulant 163).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180076244 A1) in view of Guo-Wei (Effect of Cu stud microstructure and electroplating process on intermetallic compounds growth and reliability of flip-chip solder bump, IEEE Transactions, 24:4, 2001), and further in view of Yu (US 20170345761 A1) and Lim (US 20200310052 A1).
	Regarding claim 13, the combination of Wu, Yu, and Guo-Wei of claim 1 fails to disclose that the first semiconductor device comprises a first ring structure.  However, rings around optical windows is common in in Photonic Integrated Chips.  For example, Lim discloses a ring (stop-ring structure 404, fig 4F), aligned with the optical window of a first semiconductor device, para 0104.  A person having ordinary skill in the art could apply the ring of Lim to the redistribution layer of Wu via the method of Lim fig 4C, to achieve the predictable result of preventing overflow of underfill material.  This would result in the claimed combination.  In the combination, each element would continue to perform the same as it does separately.  The ring structure of Lim would continue to prevent any overflow of the underfill material of Wu, as disclosed in Lim para 0110.  Meanwhile, the smooth sidewall of the copper bump of Wu would continue to improve sheer resistance, as disclosed in Guo-Wei.   
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180076244 A1) in view of Guo-Wei (Effect of Cu stud microstructure and electroplating process on intermetallic compounds growth and reliability of flip-chip solder bump, IEEE Transactions, 24:4, 2001), and further in view of Yu (US 20170345761 A1) and Wang (US 20190157206 A1).
Regarding claim 24, the combination of Wu, Yu, and Guo-Wei of claim 9, does not explicitly disclose that the second conductive pillar (via 28, Wu) is disposed between the first semiconductor device and the second semiconductor device.   
	However, it is common to dispose conductive pillars wherever needed in a package, based on design considerations.  For example, Wang discloses a second conductive pillar (via 120, Wang) disposed between a first semiconductor device (die 130) and a second semiconductor device (device 140a).  The conductive pillar of Wu could likewise be disposed between the first semiconductor device of Wu and the added second semiconductor device of Yu.  
Thus, the claimed arrangement would have been obvious because rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Additionally, "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  

s 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20180337142 A1) in view of Jang (US 10879292 B2).
Regarding claim 31, Cheng discloses that the bottom semiconductor device comprises: a plurality of bumps (bonding structure 290, fig 1J, which may be bumps para 0051) disposed on an active surface of the bottom semiconductor device and electrically connected to the top semiconductor device (fig 1J).
Cheng does not disclose a bottom encapsulant encapsulating the bottom semiconductor device and extending between the plurality of bumps of the bottom semiconductor device.  
However, chips located beneath sensors are often formed in a fully encapsulated layer.  For example, Jang discloses a bottom semiconductor device (chip 20, fig 11) electrically connected to the top semiconductor device (sensor 30) and a bottom encapsulant (molding layer 120) encapsulating the bottom semiconductor device and extending between the plurality of bumps (contact plugs 21) of the bottom semiconductor device.  
The bottom chip and connectors of Cheng could likewise be encapsulated as in Jang, as shown in the method of Jeng figs 6a-6h, with the conductive structures 240 of Cheng connected to the conductive pillars 125 of Jang.  This would result in the claimed limitation.  In the combination, each element would continue to perform the same function as it does separately: the chips of Cheng would continue to sense and process information, while the encapsulant structure of Jang would continue to provide additional insulation for the bottom chip, as disclosed by Jang at e.g. col 5 ln 1-20.  Given this advantage, one of ordinary skill in the art would have recognized that encapsulating the lower chip in a stack would yield the predictable result of improving insulation for that chip.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
Regarding claim 32, the combination of Cheng and Jang of claim 31 further discloses a pillar (metal pillars 125, Jang fig 11) disposed at a side of the bottom semiconductor device, and the bottom encapsulant further encapsulates the pillar.  
Regarding claim 33, the combination of Cheng and Jang of claim 31 further discloses a second redistribution layer (second redistribution layer 220, Cheng) disposed between the bottom semiconductor device and the top semiconductor device.  
Regarding claim 34, the combination of Cheng and Jang of claim 31 further discloses a top encapsulant (spacer layer 110, Cheng) covering the first redistribution layer, wherein the first redistribution layer comprises a metal (metal bonding structures 140, Cheng) exposed from the top encapsulant (bonding structures exposed at the sides of the cavity 155, fig 1J Cheng).


Response to Arguments
With respect to the obviousness rejection over Katkar:
Applicant argues that Katkar does not disclose the newly-added limitations of claim 1, and new claims 25-34.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached on M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-

the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Tenley Schofield
Examiner, AU 2817
	
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812